Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is  rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.  The claim recites a mathematical relationship.
Independent claim 1 is recited with the limitations:
“encoding first information according to a first coding rate and a first coding length to generate a first encoded data sequence, the first coding length being 16200; 
encoding second information according to the first coding rate and a second coding length to generate a second encoded data sequence, the second coding length being 64800; 
generating an appended data sequence from the first encoded data sequence by appending a part of the first encoded data sequence; 
mapping the appended data sequence onto 64 signal points defined by a first 64 Quadrature Amplitude Modulation (QAM) scheme to generate a first modulation symbol sequence; 
mapping the second encoded data sequence onto 64 signal points defined by a second 64 QAM scheme to generate a second modulation symbol sequence; 
transmitting a signal generated based on the first modulation symbol sequence and the second modulation symbol sequence, wherein 
the 64 signal points are representable on an I-Q plane having a real axis and an imaginary axis such that a distance between adjacent signal points has nonuniformity, the 64 signal points defined by the first 64 QAM scheme have a first arrangement pattern on the I-Q plane, and the 64 signal points defined by the second 64 QAM scheme have a second arrangement pattern on the I-Q plane different from the first arrangement pattern.”
	These above limitations are directed to mathematical relationships and/or without significantly more.  This claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  Therefore, the claim is directed to an abstract idea and not patent eligible under 35 U.S.C. 101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No. 11,153,036. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent ‘036 teaches the claimed invention.  
The patent ‘036 does not explicitly teach the 64 signal points defined by a first 64 Quadrature Amplitude Modulation (QAM) scheme and the 64 signal points defined by a second 64 QAM scheme.  The patent ‘036, however, teaches, the 16 signal points defined by a first 16 Quadrature Amplitude Modulation (QAM) scheme and the 16 signal points defined by a second 16 QAM scheme (in claim 1; column 314 lines 13-18).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that it would have been a matter of design choice to use a 16 signal points defined by a 16 QAM, or to use a 64 signal points defined by a 64 QAM because such a choice of a number of signal points would depend on the choice of the speed for the transmission method.  


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. US 2019/0007067 – Zhang et al. – Interleaving and mapping method and deinterleaving and demapping method for LDPC codeword.
b. US 2022/0140843 – Park et al. – Modulator and modulation method using non-uniform 16-symbols signal constellation for LDPC codeword having 4/15 rate.
c. US 9,859,922 – Shinohara et al. – Data processing device and data processing method.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T. L TU whose telephone number is (571)272-3831. The examiner can normally be reached Mon. - Thu. between 9:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTINE T. TU/Primary Examiner, Art Unit 2111